 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 1 of 14 Page ID #:1




 1 KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (SBN: 249203)
 2 ak@kazlg.com
     Mona Amini, Esq. (SBN: 296829)
 3 mona@kazlg.com
     Pamela E. Prescott, Esq. (328243)
 4 pamela@kazlg.com
     245 Fischer Avenue, Unit D1
 5 Costa Mesa, California 92626
     Telephone: (800) 400-6808
 6 Facsimile: (800) 520-5523

 7 Attorneys for Plaintiff,
     Joubin Mortezapour
 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11 JOUBIN MORTEZAPOUR, individually                 Case No.:
   and on behalf of all others similarly
12 situated,                                        CLASS ACTION
13                            Plaintiff,            COMPLAINT FOR DAMAGES AND
                                                    INJUNCTIVE RELIEF PURSUANT
14         vs.                                      TO THE TELEPHONE CONSUMER
                                                    PROTECTION ACT (“TCPA”), 47
15 BOSTON MARKET CORPORATION,                       U.S.C. §§ 227, ET SEQ.
16                            Defendant.            JURY TRIAL DEMANDED
17

18

19

20

21

22

23

24

25

26

27

28

                                                 -1-
                                       CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 2 of 14 Page ID #:2




 1                                      INTRODUCTION
 2         1.    Plaintiff JOUBIN MORTEZAPOUR (“Plaintiff”), individually and on
 3 behalf of all others similarly situated, brings this action for damages and injunctive

 4 relief, and any other available legal or equitable remedies, resulting from the illegal

 5 actions of defendant BOSTON MARKET CORPORATION (“Boston Market” or

 6 “Defendant”) in negligently, knowingly and/or willfully transmitting unsolicited,

 7 autodialed text messages to cellular telephones of consumers, in violation of the

 8 Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”), thereby

 9 invading the privacy of Plaintiff and the putative class members.

10         2.    Plaintiff makes these allegations on information and belief, with the
11 exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which

12 Plaintiff alleges on personal knowledge.

13         3.    Upon information and belief, Defendant sent automated text messages
14 to Plaintiff and others similarly situated without their prior express written consent in

15 order to solicit business. This is exactly the type of telephonic contact the TCPA was

16 designed to prevent.

17         4.    Unless otherwise indicated, the use of Defendant’s name in this
18 Complaint includes all agents, employees, officers, members, directors, heirs,

19 successors, assigns, principals, trustees, sureties, subrogees, representatives, and

20 insurers of the named Defendant.

21                                 NATURE OF THE ACTION
22         5.    In 1991, Congress passed the Telephone Consumer Protection Act, 47
23 U.S.C. §§ 227, et seq. (“TCPA”), in response to complaints about certain

24 telemarketing practices.

25         6.    In enacting the TCPA, Congress intended to give consumers a choice as
26 to how creditors and telemarketers may call them and made specific findings that

27 “[t]echnologies that might allow consumers to avoid receiving such calls are not

28 universally available, are costly, are unlikely to be enforced, or place an inordinate

                                              -2-
                                    CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 3 of 14 Page ID #:3




 1 burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.               Toward this end,
 2 Congress found that:

 3
                    [b]anning such automated or prerecorded telephone calls to
 4                  the home, except when the receiving party consents to
                    receiving the call or when such calls are necessary in an
 5
                    emergency situation affecting the health and safety of the
 6                  consumer, is the only effective means of protecting
                    telephone consumers from this nuisance and privacy
 7
                    invasion.
 8
     Id. at § 12.
 9
            7.      The Federal Trade Commission (“FCC”) is charged with the authority
10
     to issue regulations implementing the TCPA. According to findings by the FCC,
11
     automated calls and text messages are prohibited under the TCPA because receiving
12
     them is a greater invasion of privacy and nuisance compared to live solicitation calls.
13
     The FCC has also acknowledged that wireless customers are charged for any
14
     incoming calls and text messages.
15
            8.      In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and
16
     texts, both telemarketing and informational, top the list of consumer complaints
17
     received by the Commission.” In re Rules and Regulations Implementing the
18
     Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).
19
            9.      The FCC has issued rulings and clarified that consumers are entitled to
20
     the same consent-based protections for text messages as they are for calls to wireless
21
     numbers.
22
            10.     One of the most prevalent advertising methods employed by companies
23
     today involves the use of “Short Message Services” (or “SMS”), which is a text
24
     messaging system allows for the transmission and receipt of text messages to and
25
     from wireless telephones.
26

27

28

                                               -3-
                                     CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 4 of 14 Page ID #:4




 1         11.    According to a recent study, “[s]pam isn’t just for email anymore; it
 2 comes in the form of unwanted text messages of all kinds - from coupons to phishing

 3 schemes - sent directly to user’s cell phones.”1

 4         12.    Unlike more conventional advertisements, text message advertisements
 5 can actually cost their recipients money because wireless phone users must pay their

 6 wireless service providers either for each text message they receive or incur a usage

 7 allocation deduction to their text messaging or data plan, regardless of whether the

 8 message is authorized.

 9         13.    The transmission of an unsolicited text messages to a cellular device is
10 distracting and aggravating to the recipient and intrudes upon the recipient’s

11 seclusion.

12                                 JURISDICTION AND VENUE
13         14.    This Court has subject matter jurisdiction over this action pursuant to 28
14 U.S.C. § 1331 because this case arises out of violation of federal law. 47 U.S.C §

15 227(b).

16         15.    Because Defendant directs and conducts business within the State of
17 California and this judicial district, personal jurisdiction is established.

18         16.    Personal jurisdiction and venue are proper in the Central District of
19 California pursuant to 28 U.S.C. § 1391 for the following reasons: (1) Plaintiff

20 resides within this judicial district; (2) the conduct complained of herein occurred

21 within this judicial district; and (3) Defendant conducted business within this judicial

22 district at all times relevant. Specifically, Defendant invaded Plaintiff’s privacy by

23 contacting Plaintiff on his cellular telephone, which occurred while Plaintiff was

24 located in the County of Los Angeles, State of California, which is within this

25 judicial district.

26

27   1
    Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2,
28 2010), https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-
   adults/.
                                               -4-
                                     CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 5 of 14 Page ID #:5




 1                                           PARTIES
 2           17.   Plaintiff is an individual residing in the County of Los Angeles, State of
 3 California, and is, and at all times mentioned herein was, a “person” as defined by 47

 4 U.S.C. § 153(39).

 5           18.   Boston Market is a corporation who is a “person” as defined by 47
 6 U.S.C. § 153(39) incorporated under the laws of the State of Delaware and has a

 7 principal place of business at 7700 E. Arapahoe Rd. Ste 220 Centennial, Colorado

 8 80112-1268.

 9           19.   Boston Market is a privately-owned company founded in 1985. This
10 company prepares and sells rotisserie-centric meals such as chicken, cookies,

11 cornbread, and mashed potatoes. Boston Market has 351 locations in thirty different

12 states.

13           20.   Plaintiff alleges that at all times relevant herein, Defendant conducted
14 business in the State of California, in the County of Los Angeles, and within this

15 judicial district.

16                                   FACTUAL ALLEGATIONS
17           21.   Plaintiff is, and at all times mentioned herein was, the subscriber of the
18 cellular telephone number (818) ***-8768 (the “8768 Number”). The 8768 Number

19 is, and at all times mentioned herein was, assigned to a cellular telephone service as

20 specified in 47 U.S.C. § 227(b)(1)(A)(iii).

21           22.   On November 25, 2020, Plaintiff called Defendant to inquire about a
22 holiday meal package. However, Plaintiff was not able to speak to a live

23 representative regarding his inquiry. Instead, Plaintiff heard a pre-recorded messaged

24 that stated it was unable to take his call at the moment due to a high volume of calls,

25 and the call ended.

26           23.   Boston Market advertises a number of its meal packages, including the
27 one that Plaintiff was inquiring about on its website.

28           24.   Several hours after making this call, Plaintiff received an unsolicited
                                               -5-
                                     CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 6 of 14 Page ID #:6




 1 text message to his cellular telephone from Defendant.

 2        25.    Defendant’s text message to the 8768 Number read:
 3               Thank you for choosing Boston Market, we were unable to
                 answer your call due to high call volumes. To place an
 4               order, please visit us at www.bostonmarket.com. You can
                 call us on 303-317-6900 we are open 24 hours a day. Thank
 5               you again for choosing Boston Market!
 6        26.    At no time prior to or during the November 25 call to Defendant did
 7 Plaintiff provide Defendant with the 8768 Number or give Defendant his express

 8 consent to receive such text messages from Defendant.

 9        27.    Plaintiff has had the 8768 Number registered on the National Do Not
10 Call Registry since March 10, 2017.

11        28.    Upon information and belief, Defendant used Caller ID technology to
12 capture and store the phone number of incoming calls so that marketing text

13 messages can be transmitted to potential customers. Defendant used this same

14 method to capture Plaintiff’s number and thus sent him a text message.

15        29.    Furthermore, the text message that Defendant sent to Plaintiff contained
16 no method for Plaintiff to instruct Defendant to stop sending Plaintiff unwanted text

17 messages.

18        30.    Because Plaintiff is alerted when a text message is received to
19 Plaintiff’s cellular device, the unsolicited text message that Defendant transmitted to

20 Plaintiff’s cellular device was a nuisance to Plaintiff, invaded Plaintiff’s privacy, and

21 distracted Plaintiff upon receipt.

22        31.    Defendant sent the aforementioned text message to Plaintiff’s cellular
23 telephone using a telephone number that is owned or leased by Defendant or

24 Defendant’s agent(s) or affiliate(s) and is used for operating Defendant’s text

25 message marketing campaign.

26        32.    Defendant sent or transmitted, or had sent or transmitted on its behalf,
27 the same or substantially similar unsolicited text message to thousands of customers’

28 cellular telephones during the class period.

                                              -6-
                                    CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 7 of 14 Page ID #:7




 1        33.    The automated text messaging system used by Defendant to send the
 2 text message to Plaintiff has the capacity to store or produce telephone numbers to

 3 be called, using a random or sequential number generator.

 4        34.    Upon information and belief, Defendant utilized an “automated
 5 telephone dialing system” because the text message sent to the 8768 Number was

 6 sent from a telephone number utilized to send text messages to consumers without

 7 human intervention; and because the hardware and software used by Defendant to

 8 send such messages have the capacity to store, produce, and dial random or

 9 sequential numbers, or receive and store lists of telephone numbers, and to dial such

10 numbers automatically.

11        35.    The text message at issue sent by Defendant constituted an
12 “advertisement” and/ or “telemarketing” as prohibited by the TCPA because

13 Defendant sent the text message to Plaintiff in order to advertise its rotisserie meals

14 and catering services and encourage Plaintiff to place an order with Defendant.

15        36.    Defendant’s telephonic communications to Plaintiff were not made for
16 emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).

17        37.    Plaintiff never provided “prior express written consent’ or any other
18 form of consent to Defendant or any affiliate, subsidiary, or agent of Defendant to

19 transmit text messages to the 8768 Number by means of an “automatic telephone

20 dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).

21        38.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
22 invasion of a legally protected interest in privacy, which is specifically addressed

23 and protected by the TCPA.

24        39.    Plaintiff was personally affected by Defendant’s aforementioned
25 conduct because Plaintiff was frustrated that Defendant annoyed Plaintiff with an

26 uninvited marketing text message without Plaintiff’s prior express consent.

27        40.    The text messages from Defendant, or its agent(s), violated 47 U.S.C. §
28 227(b)(1)(A)(iii).

                                             -7-
                                   CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 8 of 14 Page ID #:8




 1                              CLASS ACTION ALLEGATIONS
 2        41.    Plaintiff brings this action on behalf of Plaintiff and all others similarly
 3 situated (the “Class”).

 4        42.    Plaintiff represents, and is a member of, the Class, pursuant to Fed. R.
 5 Civ. P. 23(b)(2) and/or (b)(3), which is defined as follows:

 6               All persons within the United States who were sent a
                 automated marketing text message by Defendant and/or its
 7               employees and/or agents to said person’s cellular telephone,
                 following a call to Defendant by said person, within the
 8               four years prior to the filing of the Complaint.
 9        43.    Excluded from the Class are: (1) Defendant, any entity or division in
10 which Defendant has a controlling interest, and their legal representatives, officers,

11 directors, assigns, and successors; (2) the Judge to whom this case is assigned and

12 the Judge’s staff; and (3) those persons who have suffered personal injuries as a

13 result of the facts alleged herein.

14        44.    Plaintiff reserves the right to redefine the Class, and to add and redefine
15 any additional subclass as appropriate based on discovery and specific theories of

16 liability.

17        45.    The Class that Plaintiff seeks to represent contains numerous members
18 and is clearly ascertainable including, without limitation, by using Defendant’s

19 records to determine the size of the Class and to determine the identities of

20 individual Class members.

21        Numerosity
22        46.    The Class members are so numerous that joinder of all members would
23 be unfeasible and impractical. The membership of the Class is currently unknown to

24 Plaintiff at this time. However, given that, on information and belief, Defendant sent

25 or transmitted, or had sent or transmitted on its behalf, unsolicited text messages to

26 hundreds, if not thousands, of customers’ cellular telephones nationwide during the

27 proposed class period, it is reasonable to presume that the members of the Class are

28 so numerous that joinder of all members is impracticable. The disposition of their

                                              -8-
                                    CLASS ACTION COMPLAINT
 Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 9 of 14 Page ID #:9




 1 claims in a class action will provide substantial benefits to the parties and the Court.

 2        Commonality
 3        47.     There are questions of law and fact common to the Class that
 4 predominate over any questions affecting only individual Class members. Those

 5 common questions of law and fact include, without limitation, the following:

 6              a) Whether within the four years prior to the filing of this Complaint,
 7                 Defendant or employees or agents transmitted any marketing text
 8                 messages without the prior express written consent of Plaintiff and
 9                 Class members using an “automatic telephone dialing system”;
10              b) Whether Defendant can meet its burden to show Defendant obtained
11                 prior express written consent (as defined by 47 C.F.R. 64.1200(f)(8)) to
12                 send marketing text messages complained of, assuming such an
13                 affirmative defense is raised;
14              c) Whether Defendant’s conduct was knowing and/or willful;
15              d) Whether Plaintiff and the members of the Class were damaged thereby,
16                 and the extent of damages for such violation; and,
17              e) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
18                 should be enjoined from engaging in such conduct in the future.
19        Typicality
20        48.     Plaintiff is qualified to, and will, fairly and adequately protect the
21 interests of each Class member with whom they are similarly situated, and Plaintiff’s

22 claims (or defenses, if any) are typical of all Class members’ as demonstrated herein.

23        49.     Plaintiff represents and is a Class member of the Class because Plaintiff
24 received at least one marketing text message through the use of an automatic

25 telephone dialing system, without providing prior express written consent to the

26 Defendant within the meaning of the TCPA. Consequently, the claims of Plaintiff

27 are typical of the claims of Class members and Plaintiff’s interests are consistent

28 with and not antagonistic to those of the other Class members Plaintiff seeks to

                                               -9-
                                     CLASS ACTION COMPLAINT
Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 10 of 14 Page ID #:10




 1 represent.

 2        50.    Plaintiff and all members of the Class have been impacted by, and face
 3 continuing harm arising out of, Defendant’s violations or misconduct as alleged

 4 herein.

 5        Adequacy
 6        51.   Plaintiff is qualified to, and will, fairly and adequately protect the
 7 interests of each Class member with whom Plaintiff is similarly situated, as

 8 demonstrated herein. Plaintiff acknowledges that Plaintiff has an obligation to make

 9 known to the Court any relationship, conflicts, or differences with any Class

10 member. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules

11 governing class action discovery, certification, and settlement. In addition, the

12 proposed class counsel is experienced in handling claims involving consumer actions

13 and violations of Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq.

14 Plaintiff has incurred, and throughout the duration of this action, will continue to

15 incur costs and attorneys’ fees that have been, are, and will be, necessarily expended

16 for the prosecution of this action for the substantial benefit of each Class member.

17 Neither Plaintiff nor Plaintiff’s counsel have any interests adverse to those of the

18 other Class members.

19        Predominance
20        52.   Questions of law or fact common to the members of the Class
21 predominate over any questions affecting only individual members of the class. The

22 elements of the legal claims brought by Plaintiff and members of the Class are

23 capable of proof at trial through evidence that is common to the class rather than

24 individual to its members.

25        Superiority
26        53.   A class action is superior to other available methods for the fair and
27 efficient adjudication of this controversy because individual litigation of the claims

28 of all Class members is impracticable and questions of law and fact common to the

                                            - 10 -
                                   CLASS ACTION COMPLAINT
Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 11 of 14 Page ID #:11




 1 Class predominate over any questions affecting only individual members of the

 2 Class. Even if every individual Class member could afford individual litigation, the

 3 court system could not. It would be unduly burdensome to the courts if individual

 4 litigation of the numerous cases were to be required.

 5        54.    Individualized litigation also would present the potential for varying,
 6 inconsistent, or contradictory judgments, and would magnify the delay and expense

 7 to all parties and to the court system resulting from multiple trials of the same factual

 8 issues.   By contrast, conducting this action as a class action will present fewer
 9 management difficulties, conserve the resources of the parties and the court system,

10 and protect the rights of each Class member. Further, it will prevent the very real

11 harm that would be suffered by numerous Class members who will be unable to

12 enforce individual claims of this size on their own, and by Defendant’s competitors,

13 who will be placed at a competitive disadvantage because they chose to obey the

14 law. Plaintiff anticipates no difficulty in the management of this case as a class

15 action.

16        55.    The prosecution of separate actions by individual Class members may
17 create a risk of adjudications with respect to them that would, as a practical matter,

18 be dispositive of the interests of other Class members not parties to those

19 adjudications, or that would otherwise substantially impair or impede the ability of

20 those non-party Class members to protect their interests.

21        56.    The prosecution of individual actions by Class members would
22 establish inconsistent standards of conduct for Defendant.

23        57.    Defendant has acted or refused to act in ways generally applicable to the
24 Class, thereby making appropriate final and injunctive relief or corresponding

25 declaratory relief with regard to members of the Class as a whole.             Likewise,
26 Defendant’s conduct as described above is unlawful, is capable of repetition, and

27 will continue unless restrained and enjoined by the Court.

28        58.    The Class may also be certified because:
                                             - 11 -
                                    CLASS ACTION COMPLAINT
Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 12 of 14 Page ID #:12




 1              (a) the prosecution of separate actions by individual Class members
 2                  would create a risk of inconsistent or varying adjudication with
 3                  respect to individual Class members, which would establish
 4                  incompatible standards of conduct for Defendants;
 5              (b) the prosecution of separate actions by individual Class members
 6                  would create a risk of adjudications with respect to them that would,
 7                  as a practical matter, be dispositive of the interests of other Class
 8                  members not parties to the adjudications, or substantially impair or
 9                  impede their ability to protect their interests; and,
10              (c) Defendants have acted or refused to act on grounds generally
11                  applicable to the Class, thereby making appropriate final and
12                  injunctive relief with respect to the members of the Class as a whole.
13        59.   This suit seeks only damages and injunctive relief for recovery of
14 statutory damages on behalf of Class and it expressly is not intended to request any

15 recovery for personal injury and claims related thereto.

16                                FIRST CAUSE OF ACTION
17
                                 VIOLATIONS OF THE TCPA
                                  47 U.S.C. §§ 227, ET SEQ.
18        60.   Plaintiff repeats and incorporates by reference the allegations set forth
19 above as though fully stated herein.

20        61.   The foregoing acts and omissions of Defendant constitute numerous and
21 multiple negligent violations of the TCPA, including but not limited to each and

22 every one of the above-cited provisions of 47 U.S.C. §§ 227, et seq.

23        62.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
24 Plaintiff and all Class members are entitled to, and do seek, injunctive relief

25 prohibiting such conduct violating the TCPA in the future.

26        63.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
27 Plaintiff and all Class members are also entitled to, and do seek, an award of $500.00

28 statutory damages, for each and every violation, pursuant to 47 U.S.C. §

                                             - 12 -
                                    CLASS ACTION COMPLAINT
Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 13 of 14 Page ID #:13




 1 227(b)(3)(B).

 2        64.    As a result of Defendant’s knowing and/or willful violations of 47
 3 U.S.C. § 227, et seq., Plaintiff and all Class members are also entitled to, and do

 4 seek, an award of $1,500.00 in statutory damages, for each and every violation,

 5 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 6                                  PRAYER FOR RELIEF
 7        WHEREFORE, Plaintiff, on behalf of himself and members of the Class, prays
 8 for the following relief:

 9           • That this action be certified as a Class Action, establishing the Class and
10              any appropriate sub-classes that the Court may deem appropriate;
11           • Appointing Plaintiff as the representative of the Class;
12           • Appointing the law firms representing Plaintiff as Class Counsel;
13           • An award of $500.00 in statutory damages to Plaintiff and each Class
14              member for each and every negligent violation of 47 U.S.C. § 227(b)(1)
15              by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
16           • An award of $1,500.00 in statutory damages to Plaintiff and each Class
17              member for each and every knowing and/or willful violation of 47 U.S.C.
18              § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
19           • An order providing injunctive relief prohibiting such conduct in the
20              future, pursuant to 47 U.S.C. § 227(b)(3)(A);
21           • Costs of suit;
22           • An award of reasonable attorneys’ fees and costs to Plaintiff and the
23              Class, pursuant to the common fund doctrine and, inter alia, California
24              Code of Civil Procedure § 1021.5;
25           • Pre-judgment and post-judgment interest;
26           • Any other further relief that the court may deem just and proper.
27 ///

28 ///

                                            - 13 -
                                   CLASS ACTION COMPLAINT
Case 2:21-cv-02634-MCS-E Document 1 Filed 03/25/21 Page 14 of 14 Page ID #:14




 1                                      JURY DEMAND
 2        65.    Pursuant to the Seventh Amendment to the Constitution of the United
 3 States of America, Plaintiff is entitled to, and hereby demands, a trial by jury.

 4

 5 Dated: March 25, 2021                        Respectfully submitted,
 6                                              KAZEROUNI LAW GROUP, APC
 7

 8                                        By:      /s/ Abbas Kazerounian
 9
                                                   ABBAS KAZEROUNIAN, ESQ.
                                                   MONA AMINI, ESQ.
10                                                 PAMELA PRESCOTT, ESQ.
11                                                 Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             - 14 -
                                    CLASS ACTION COMPLAINT
